DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 05/24/2020.
Applicant’s arguments, see pages 8 and 9, filed 05/24/2020, with respect to claims 1 and 2 have been fully considered and are persuasive.  The rejection of claims 1, 8-11, and 15 has been withdrawn. 
The Amendments to Claims 2-3, 8, 10-12, and 15, filed 05/24/2020, are acknowledged and accepted.
The Cancellation of Claim 1, filed 05/24/2020, are acknowledged and accepted.
Newly submitted Claim 21, filed 05/24/2020, are acknowledged and accepted.

  Reasons for Allowance
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, an electronic paper display screen having all the claimed features of applicant's instant invention, specifically including: wherein the electronic paper comprises a base layer and a transparent electrode layer on a side of the base layer away from the substrate, wherein the base layer comprises a slot at the electronic ink conduction portion, and wherein the transparent electrode layer is electrically connected to the chip-on-film through the slot and in claims 3, 13, and 18, wherein the electronic ink conduction portion comprises a plurality of terminal electrodes spaced apart from each other, and wherein the end of the chip-on-film close to the display region is between the substrate and the plurality of terminal electrode, as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872